Title: General Orders, 20 June 1779
From: Washington, George
To: 


        
          
            Head-Quarters, Smith’s Tavern [N.Y.] Sunday June 20th 1779.
            Parole Leonidas—C. Signs Medford. Nelson.
          
        
        
          Duty of Brigade Majors.
          The great importance of the duties of Majors of brigades rendering it necessary that those Posts should at all times be filled with old and experienced officers, The Honorable the Continental Congress did on the 18th of February last, resolve,
          That the Majors of brigade should be chosen by the Commander in Chief from among the Majors in the line & that the duties of Brigade Inspector should also be annexed to that office.
          They are to consider themselves at all times subject to the orders of the officers commanding the brigades to which they are respectively attached, and are to receive their instructions relative to the department from the Inspector General.
          They are to remain on all occasions with their brigades whether on a march in camp or quarters and not with their Brigadiers as was formerly practised.
          They are to keep the details of their respective brigades and see that every thing prescribed in the new regulations is carried into execution with the greatest exactness.
          They are to be present at the formation of all guards and detachments sent from their brigades, to see they are formed agreeable to the rules established.
          They are to receive the general orders from the Adjutant General and those of their division from the Sub-Inspector, both which they are to communicate to their Brigadier Generals, and having added those he may issue to the brigade communicate the whole thro’ the Adjutants to the several regiments in their respective brigades.
          They must pay particular attention that all orders are distributed with the greatest exactness and dispatch, & if from sickness or any

other cause a Major of Brigade is prevented from attending for orders, he must cause the Brigadier General to be informed thereof that another Major or the eldest Captain may be ordered to perform that duty.
          In camp the Majors of Brigade will have an orderly Serjeant from their brigades to communicate their orders.
          If any extraordinary order should issue the Adjutant General will send a copy to the nearest Brigade Major noting on the order the hour he sent it and the course it is to take—The Major of Brigade who receives it, having taken a copy, will immediately dispatch it to the next brigade, first noting the hour he received it and sent it forward and signing his name; and so thro’out the different brigades as noted on the order, the last Brigade Major returning it immediately to the Adjutant General.
          These orders are to be immediately communicated to the commanding officers of brigades and regiments in the same manner as the daily orders and by one of the Brigade Majors in turn to the Sub-Inspector who will immediately communicate it to the General commanding the division.
          Whenever a Major of Brigade leaves his brigade either to go for orders or for any other purpose he must leave an Adjutant of the Brigade to perform his duty in case any orders should come to the brigade during his absence.
          The Majors of Brigade must every day regulate their Watches by that of the Adjutant General that the different beats may begin and the guards be turned out at the same minute.
          The Brigade Major of the day will attend the formation of all guards & detachments in camp.
          In Action the Majors of Brigade will assist the commanding officer of the brigade in the Formation, Manœuvres &c. of the brigade.
        
      